                                                            "TRUSTEE - 16"


                                          Archuleta County Assessor Data Site
                                          Natalie Woodruff, P.O. Box 1089, Pagosa Springs, CO, 81147
                                      (P) 970 264-8310 | (F) 970 264-8319 | (E) nwoodruff@archuletacounty.org



Account Information

Account:               R003466

Parcel:                569312101033

Owner Name:            PETTIT RONALD W

Owner Address:         2740 CROMWELL, THE COLONY, TX, 75056

Property Address:      421 SUMMIT TRAIL, PAGOSA SPRINGS

Legal:                 Subdivision: ASPEN SPRINGS SUB 3 Block: 5 Lot: 17 AS 3          Sec: 12 Twn: 34 Rng: 3W

Tax Area:              50A

Subdivision:           ASPEN SPRINGS SUB 3


Sales Information
Date           Deed Type     Doc Number     Grantor                                Grantee                                                Amount
05/29/1997     WD            97003318       MOUNTAIN PROPERTIES INC                PETTIT RONALD W                                          9,000
06/30/1994     QD            94004597       ARCHULETA COUNTY                       MOUNTAIN PROPERTIES INC                                  9,800
08/24/1990     SD            B306P285       CARLTON FORREST R                      ARCHULETA COUNTY                                            10
12/01/1981     WD            B186P264                                              CARLTON FORREST R                                        2,000

Taxable Values History

Year                  Land Actual              Imp Actual           Total Actual        Land Assessed           Imp Assessed      Total Assessed
2020                         11,250                                      11,250                  3,260                                      3,260
2019                         11,250                                      11,250                  3,260                                      3,260
2018                         10,460                                      10,460                  3,030                                      3,030

Property Details
Model                                                   Attribute Name                                                             Attribute Value
LAND 0
                                                   ABSTRACT_CODE                                                               VACANT RES LOTS
                                                            LANDCODE                                                     E3 ASPEN SPRINGS 3
                                                        ACTUALAREA                                                                              1
                                                        AREA_ACRES                                                                               .
                                                              UTILITY                                                                  W/E/SEPT
                                                                ROAD                                                               SUB GRAVEL




                                                            "TRUSTEE - 16"
